Deemer, J.
The indictment charges the defendant with having stolen a certain purse or pocketbook and the contents thereof, consisting of sixty-eight dollars in money. The evidence shows that one Henry Weis lost a pocketbook containing some sixty-eight dollars in money, three receipts which were executed in his name, and a trunk key, upon the street in front of a saloon in the town of Bellevue, in Jackson county; Iowa, on the afternoon of the third day of July, 1895; that defendant found the pocketbook soon after it had been lost, took it to a barn near the saloon, and after having extracted the money therefrom, threw the pocketbook into a manger, where it was found the next morning. Defendant concealed a part of the money in his boot, expended some of it for liquor, loaned some of it to his friends, and paid out a part of it for rent. In the evening of the day on which the pocketbook was lost-, defendant admitted that he found it, and told where it would be found. It was discovered by a brother of the prosecuting witness at the place where the defendant said he put it, but when found, it contained nothing but the receipts and the trunk key. The pocketbook contained three compartments, in one of which Weis had placed the receipts, the trunk key and a ten dollar bill, in another some paper money, and in the third some silver. The defendant was, no doubt, convicted under section 8.907 of the Code, which is as follows: “If any person come, by finding, to the possession of any personal property of which he knows the owner, and unlawfully *621appropriate the same or any part thereof to his own use, he is guilty of larceny, and shall be punished accordingly.”
1 I. His first contention on this appeal is that the court erred in admitting evidence showing the defendant’s possession of the lost property, and his subsequent conversion thereof, for the reason that the corpus delicti was not shown. As we understand the claim, it is based upon the thought that there was no evidence showing, or tending to show, that the defendant, at the time he found the property, knew who the owner of it was. It is no doubt true that the finder of 'lost goods, which have no marks by which the owner could be identified, and who does not know to whom they belong, is not guilty of larceny, even if he does not exercise dili- ’ gence to discover who the owner of the goods may be. And it is likewise true that the crime must consist in the original taking, and not in a subsequent conversion. But where the property is so marked as to be capable of identification, proofs of the possession and of the immediate subsequent conversion is admissible, and such proof in itself tends to establish the corpus delicti. Allen v. State, 91 Ala. 19, 8 South. 665; State v. Weston, 9 Conn. 527; Com. v. Titus, 116 Mass. 42; Ransom v. State, 22 Conn. 153-160; State v. Reed, 8 Tex. App. 40. The only distinction made between theft of lost goods and theft of other property seems to be, that at the time of finding, not only must the intent to steal exist, but the finder must know, or have the reasonable means of knowing or ascertaining, the owner. People v. McGowan, 17 Wend. 460; Griggs v. State, 58 Ala. 425; State v. Clifford, 14 Nev. 72; 3 G-reenl. Ev., section 159; Com. v. Titus, supra. The evidence, with reference to the felonious intent of the defendant in taking the property, was ample. On the question as to his knowledge of the ownership, there was testimony *622tending to show, that defendant had seen the pocketbook in the possession of Weis, just prior to the time it was lost. And it further appears, that the receipts which were in the purse at the time it was found by defendant, clearly and unmistakably identified it as the property of Weis. Defendant had “the reasonable means of knowing or ascertaining, by these receipts, who the owner was,” and, according to the instructions of the court, this was equivalent to actual knowledge.
2 3 *6234 *622II. The instructions of the court are complained of. The sixth defines the crime of larceny independent of the statute before quoted. It is insisted that this was error, because not applicable to the case made by the evidence. There is no force in this objection. It is apparent that the legislature did not intend by the enactment of section 8907 to create a distinct crime. Section 8902 defines larceny generally, and section 3907 declares a rule of evidence, which, being fulfilled, constitutes the crime as defined in the first section. The indictment charges the crime of larceny under section 3902, and it was proper, if not necessary, to define the offense charged. Moreover, there was evidence from which the jury may have found the defendant guilty of larceny, independent of section 3907. State v. Pratt, 20 Iowa, 267; People v. Buelna, 81 Cal. 135 (22 Pac. Rep 396). In the ninth instruction the court told the jury that the state must show, among other things, that the defendant, at the time he came into the possession of the pocketbook or purse, and its contents, knew that it belonged to the said Weis, or, by an examination of the papers in said pocketbook, might reasonably have known that the said pocketbook, with its contents, belonged to, or was 'the property of, the said Henry Weis. This same thought is repeated in other instructions. It is insisted that these instructions are erroneous for the reason that defendant cannot be convicted *623unless it be shown that he actually knew who the owner of the property was, at the time that he found it. That there are a few cases holding to the doctrine contended for will be conceded, but we think the great weight of authority supports the instructions given. See the cases heretofore cited in the first division of this opinion; also State v. Levy, 23 Minn. 104; Allen v. State, 91 Ala. 19 (8 South. Hep. 665). The thirteenth instruction told the jury that they were to arrive at the intent of the defendant, in taking the property, from his conduct with reference thereto, at, or closely following, the taking of the property, and concluded: “You are therefore to say, from the acts and conduct of the defendant at the time he discovered and took the money from the said pocketbook or purse, whether he did so with the unlawful intent to convert the same to his own use.’7 The part of the instruction quoted is said to be erroneous, because, it is said, the intent to steal must exist at the time of the finding, and not be formed subsequently to the taking. We think the instruction, as applied to the facts in this case was not erroneous. He did not find the money until he opened the purse and discovered it therein. As soon as he discovered it he immediately took it, and proceeded to convert or conceal the same. Robinson v. State, 11 Tex. App. 403. Moreover, the court explicitly told the jury, in more than one instruction, that they must find that the defendant, when he found the pocketbook, and discovered and took from it the money therein contained, did so with intent to convert the same to his own use, and deprive the owner thereof. We see no error in the instructions given.
III. The defendant asked four instructions; and they were each refused by the court. These instructions, in so far as they embodied correct rules of law, were, in substance, given by the court on its own *624motion. We have examined the whole record, as is our duty, and discover no prejudicial error.— Affirmed.